Case 20-41308               Doc 273 Filed 04/09/20 Entered 04/09/20 23:40:34                            Imaged
                                  Certificate of Notice Pg 1 of 9


                                UNITED STATES BANKRUPTCY COURT
                                  EASTERN DISTRICT OF MISSOURI
                                        EASTERN DIVISION

    In re:                                                 )   Chapter 11
                                                           )
    FORESIGHT ENERGY LP, et al.,                           )   Case No. 20-41308-659
                                                           )
                              Debtors.                     )   Jointly Administered
                                                           )
                                                           )   Related Docket No.: 31

                                    FINAL ORDER
                          APPROVING DEBTORS’ APPLICATION
                        FOR AUTHORITY TO EMPLOY AND RETAIN
                  FTI CONSULTING, INC. AS RESTRUCTURING FINANCIAL
             ADVISOR TO THE DEBTORS EFFECTIVE AS OF THE PETITION DATE

                       Upon the Application1 of Foresight Energy LP and its affiliated debtors and debtors

in possession in the above-captioned cases (collectively, the “Debtors”) requesting entry of an

order (this “Final Order”), pursuant to sections 327(a) and 328(a) of the Bankruptcy Code,

Bankruptcy Rule 2014(a), and Local Bankruptcy Rules 2014(A) and 2016-1(A) approving the

employment and retention of FTI as their restructuring financial advisor; and it appearing that this

Court has jurisdiction to consider the Application pursuant to 28 U.S.C. §§ 157 and 1334 and Rule

81-9.01(B)(1) of the Local Rules of the United States District Court for the Eastern District of

Missouri; and it appearing that venue of the Debtors’ chapter 11 cases and the Application in this

district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and it appearing that this matter is a

core proceeding pursuant to 28 U.S.C. § 157(b); and it appearing that proper and adequate notice

of the Application has been given and that no other or further notice is necessary; and a hearing

having been held to consider the relief requested in the Application; and upon consideration of the


1
    All capitalized terms used and not defined herein shall have the meanings ascribed to them in the Application.




Doc#: US1:13612400v1
Case 20-41308               Doc 273 Filed 04/09/20 Entered 04/09/20 23:40:34                 Imaged
                                  Certificate of Notice Pg 2 of 9


First Day Declarations; and upon the record of the hearing and all of the proceedings had before

the Court; and the Court having found and determined that the relief sought in the Application is

in the best interests of the Debtors, their estates, their creditors and all other parties in interest; and

that the legal and factual bases set forth in the Application establish just cause for the relief granted

herein; and after due deliberation and sufficient cause appearing therefor,

                       IT IS HEREBY ORDERED THAT:

                       1.    The Application is hereby GRANTED on a final basis as set forth herein.

                       2.    The Debtors are authorized and directed to employ and retain the Advisor

as their restructuring financial advisor effective as of the Petition Date in accordance with the terms

and conditions set forth in the Engagement Letter, attached as Exhibit 1 to the Boyko Declaration

and incorporated by reference herein, and to pay fees and expenses to the Advisor on the terms

and conditions specified in the Engagement Letter, to the extent that the terms of the Engagement

Letter do not conflict with the terms of this Final Order.

                       3.    The Advisor is authorized to provide the Services, as detailed in the

Engagement Letter.

                       4.    The Debtors will reimburse the Advisor for reasonable expenses directly

attributable to the Engagement, including, without limitation, fees, disbursements and other

charges by the Advisor’s counsel to the extent provided for in the Engagement Letter as modified

by this Final Order (including, without limitation, pursuant to the Indemnification Provisions as

modified by this Final Order), which counsel shall not be required to be retained pursuant to section

327 of the Bankruptcy Code or otherwise; provided, however, that such fees shall not include fees

related to fee applications or drafting and negotiating the Engagement Letter, the Application or

any related documents; provided, further, that in the event that the Advisor seeks reimbursement



                                                     2
Doc#: US1:13612400v1
Case 20-41308               Doc 273 Filed 04/09/20 Entered 04/09/20 23:40:34                Imaged
                                  Certificate of Notice Pg 3 of 9


from the Debtors for attorneys’ fees and expenses consistent with the terms of this Final Order,

the invoices and supporting time records from such attorneys shall be included in the Advisor’s

own applications and shall be subject to the Fee Guidelines and the approval of the Bankruptcy

Court pursuant to sections 330 and 331 of the Bankruptcy Code.

                       5.    The Indemnification Provisions set forth in the Engagement Letter and

Attachment A of the Engagement Letter (the “Indemnification Agreement”) are approved, subject

to the following modifications:

                             (a)   All requests of Indemnified Parties for payment of indemnity,
                                   reimbursement or contribution pursuant to the Engagement Letter
                                   shall be made by means of an application (interim or final as the case
                                   may be) and shall be subject to review by the Court to ensure that
                                   payment of such indemnity, reimbursement or contribution conforms
                                   to the terms of the Engagement Letter and is reasonable based upon
                                   the circumstances of the litigation or settlement in respect of which
                                   indemnity, reimbursement or contribution is sought; provided,
                                   however, that in no event shall Indemnified Party be indemnified in
                                   the case of its own bad faith, fraud, gross negligence or willful
                                   misconduct.

                             (b)   In the event that Indemnified Party seeks reimbursement from the
                                   Debtors for reasonable attorneys’ fees in connection with a request
                                   by Indemnified Party for payment of indemnity, reimbursement or
                                   contribution pursuant to the Engagement Letter, the invoices and
                                   supporting time records from such attorneys shall be included in
                                   Indemnified Party’s own application (both interim and final) and
                                   such invoices and time records shall be subject to the Fee Guidelines
                                   and the approval of the Court under the standards of sections 330 and
                                   331 of the Bankruptcy Code without regard to whether such attorneys
                                   have been retained under section 327 of the Bankruptcy Code and
                                   without regard to whether such attorneys’ services satisfy section
                                   330(a)(3)(C) of the Bankruptcy Code.

                       6.    The Advisor shall file fee applications on 120-day intervals from the

commencement of these chapter 11 cases for compensation and reimbursement of expenses and

shall be compensated for its services and reimbursed for any related expenses in accordance with

and pursuant to the procedures set forth in sections 330 and 331 of the Bankruptcy Code, the


                                                      3
Doc#: US1:13612400v1
Case 20-41308                Doc 273 Filed 04/09/20 Entered 04/09/20 23:40:34                 Imaged
                                   Certificate of Notice Pg 4 of 9


Bankruptcy Rules, the Local Rules, the Fee Guidelines and any other applicable orders of this

Court; provided, however, that the proposed fee structure and indemnification provisions set forth

in the Engagement Letter shall be subject to review pursuant to the standard of review set forth in

section 328 of the Bankruptcy Code and shall not be subject to the standard of review set forth in

section 330 of the Bankruptcy Code, except by solely the U.S. Trustee for the Eastern District of

Missouri (the “U.S. Trustee”), who, for the avoidance of doubt, shall be entitled to review

applications for payment of compensation and reimbursement of expenses of the Advisor under

section 330 of the Bankruptcy Code. The Advisor shall not be required to submit time records in

support of its fee applications.

                       7.     The Debtors are jointly authorized to pay the Advisor’s monthly invoices

under the procedures set forth in Local Rule 2016-2(B).

                       8.     Notwithstanding anything to the contrary in the Engagement Letter, the

Application or the Boyko Declaration, to the extent that the Debtors request that the Advisor

perform any services other than those detailed in Section 2 of the Engagement Letter, the Debtors

shall seek further approval by the Court, including any related modifications to the Engagement

Letter, and the application seeking such approval shall set forth, in addition to the additional

services to be performed, the additional fees sought to be paid.

                       9.     The Advisor shall use reasonable efforts to avoid any duplication of services

provided by any of the Debtors’ other retained professionals in these chapter 11 cases.

                       10.    To the extent the Application, the Engagement Letter or any prior order or

pleading in these cases is inconsistent with this Final Order, the terms of this Final Order shall

govern.




                                                        4
Doc#: US1:13612400v1
Case 20-41308                Doc 273 Filed 04/09/20 Entered 04/09/20 23:40:34                Imaged
                                   Certificate of Notice Pg 5 of 9


                       11.    Notwithstanding any Bankruptcy Rule (including, but not limited to,

Bankruptcy Rule 6004(h)) or Local Bankruptcy Rule that might otherwise delay the effectiveness

of this Final Order, the terms and conditions of this Final Order shall be immediately effective

upon its entry.

                       14.    Notice of the Application as provided therein is hereby deemed good and

sufficient notice of such Application and the requirements of Bankruptcy Rule 6004(a) and the

Local Bankruptcy Rules are satisfied by such notice.

                       15.    No later than two (2) business days after the date of this Final Order, the

Debtors shall serve a copy of this Final Order on the Notice Parties, and shall file a certificate of

service no later than twenty-four (24) hours after service.



                                                                   KATHY A. SURRATT-STATES
                                                                    Chief U.S. Bankruptcy Judge
DATED: April 7, 2020
St. Louis, Missouri
jjh




                                                       5
Doc#: US1:13612400v1
Case 20-41308          Doc 273 Filed 04/09/20 Entered 04/09/20 23:40:34   Imaged
                             Certificate of Notice Pg 6 of 9


Order Prepared By:

Richard W. Engel, Jr., MO 34641
John G. Willard, MO 67049
Kathryn R. Redmond, MO 72087
ARMSTRONG TEASDALE LLP
7700 Forsyth Boulevard, Suite 1800
St. Louis, Missouri 63105
Telephone: (314) 621-5070
Facsimile: (314) 621-2239
Email: rengel@atllp.com
       jwillard@atllp.com
       kredmond@atllp.com

Paul M. Basta (admitted pro hac vice)
Alice Belisle Eaton (admitted pro hac vice)
Alexander Woolverton (admitted pro hac vice)
PAUL, WEISS, RIFKIND, WHARTON & GARRISON LLP
1285 Avenue of the Americas
New York, New York 10019
Tel: (212) 373-3000
Fax: (212) 757-3990
Email: pbasta@paulweiss.com
       aeaton@paulweiss.com
       awoolverton@paulweiss.com

Proposed Counsel to the Debtors and Debtors in Possession




                                             6
Doc#: US1:13612400v1
             Case 20-41308            Doc 273 Filed 04/09/20 Entered 04/09/20 23:40:34                                Imaged
                                            Certificate
                                           United       of Notice
                                                    States         Pg 7 Court
                                                            Bankruptcy  of 9
                                               Eastern District of Missouri
In re:                                                                                                     Case No. 20-41308-kss
Foresight Energy LP                                                                                        Chapter 11
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0865-4                  User: admin                        Page 1 of 3                          Date Rcvd: Apr 07, 2020
                                      Form ID: pdfo1                     Total Noticed: 5


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Apr 09, 2020.
aty            +Aidan Synnott,   Paul, Weiss, Rifkind, Wharton & Garrison,    1285 Avenue of the Americas,
                 New York, NY 10019-6031
aty            +Alexander Woolverton,    Paul Weiss Rifkind Wharton & Garrison LL,   1285 Avenue of the Americas,
                 New York, NY 10019-6031
aty            +Michael J. Colarossi,    Paul, Weiss, Rifkind, Wharton & Garrison,   1285 Avenue of the Americas,
                 New York, NY 10019-6031
aty            +Paul M. Basta,   Paul, Weiss, Rifkind, Wharton & Garrison,    1285 Avenue of the Americas,
                 New York, NY 10019-6031
aty            +Stephanie P. Lascano,    Paul, Weiss, Rifkind, Wharton & Garrison,   1285 Avenue of the Americas,
                 New York, NY 10019-6031

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Apr 09, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on April 7, 2020 at the address(es) listed below:
              Alice Belisle Eaton    on behalf of Debtor    Foresight Energy LP
               aeaton@paulweiss.com;mcolarossi@paulweiss.com;pbasta@paulweiss.com;slascano@paulweiss.com;awoolve
               rton@paulweiss.com;orahnama@paulweiss.com;mtattnall@paulweiss.com;psteel@paulweiss.com;dweiss@pau
               lweiss.com
              Amy A. Zuccarello    on behalf of Creditor    Lord Securities Corporation
               azuccarello@sullivanlaw.com, tkethro@sullivanlaw.com
              Brad M. Kahn    on behalf of Creditor    Ad Hoc First Lien Group bkahn@akingump.com
              Brian C. Walsh    on behalf of Creditor    Davidson Kempner Capital Management LP
               brian.walsh@bclplaw.com
              Christopher Foy     on behalf of Creditor    Illinois Department of Natural Resources
               cfoy@atg.state.il.us
              Christopher J. Lawhorn    on behalf of Creditor    Javelin Global Commodities UK Ltd
               cjl@carmodymacdonald.com, txs@carmodymacdonald.com;aep@carmodymacdonald.com
              Cullen Drescher Speckhart    on behalf of Creditor Committee    John Fabick Tractor Company/Fabick
               Mining, Inc. cspeckhart@cooley.com, efiling-notice@ecf.pacerpro.com
              Dominique Sinesi     on behalf of Interested Party    United States of America
               dominique.sinesi@usdoj.gov
              Erika L. Todd    on behalf of Creditor    Lord Securities Corporation etodd@sullivanlaw.com
              Ira S Dizengoff    on behalf of Creditor    Ad Hoc First Lien Group idizengoff@akingump.com
              Jaimie L Mansfield    on behalf of Debtor    Sugar Camp Energy, LLC jmansfield@atllp.com,
               bvogt@armstrongteasdale.com
              Jaimie L Mansfield    on behalf of Debtor    Macoupin Energy LLC jmansfield@atllp.com,
               bvogt@armstrongteasdale.com
              Jaimie L Mansfield    on behalf of Debtor    Tanner Energy LLC jmansfield@atllp.com,
               bvogt@armstrongteasdale.com
              Jaimie L Mansfield    on behalf of Debtor    Williamson Energy, LLC jmansfield@atllp.com,
               bvogt@armstrongteasdale.com
              Jaimie L Mansfield    on behalf of Debtor    Foresight Coal Sales LLC jmansfield@atllp.com,
               bvogt@armstrongteasdale.com
              James Savin     on behalf of Creditor    Ad Hoc First Lien Group jsavin@akingump.com
              Jason D. Angelo    on behalf of Creditor Committee    Wilmington Trust, NA jangelo@reedsmith.com
              Jennifer M McLemore    on behalf of Creditor    Natural Resource Partners L.P., et al.
               jmclemore@williamsmullen.com
          Case 20-41308        Doc 273 Filed 04/09/20 Entered 04/09/20 23:40:34                Imaged
                                     Certificate of Notice Pg 8 of 9


District/off: 0865-4          User: admin                  Page 2 of 3                  Date Rcvd: Apr 07, 2020
                              Form ID: pdfo1               Total Noticed: 5


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              Joel A Kunin    on behalf of Creditor Cory Leitschuh jkunin@ghalaw.com, megan@ghalaw.com
              Joel A Kunin    on behalf of Creditor   Terra Payne, as Special Administrator of the Estate of
               William Daniel Hans Payne jkunin@ghalaw.com, megan@ghalaw.com
              John G. Willard    on behalf of Debtor    American Century Mineral LLC
               jwillard@armstrongteasdale.com, bvogt@armstrongteasdale.com
              John G. Willard    on behalf of Debtor    Foresight Energy Labor LLC jwillard@armstrongteasdale.com,
               bvogt@armstrongteasdale.com
              John G. Willard    on behalf of Debtor    Foresight Energy Finance Corporation
               jwillard@armstrongteasdale.com, bvogt@armstrongteasdale.com
              John G. Willard    on behalf of Debtor    MaRyan Mining LLC jwillard@armstrongteasdale.com,
               bvogt@armstrongteasdale.com
              John G. Willard    on behalf of Debtor    Akin Energy LLC jwillard@armstrongteasdale.com,
               bvogt@armstrongteasdale.com
              John G. Willard    on behalf of Debtor    Adena Resources, LLC jwillard@armstrongteasdale.com,
               bvogt@armstrongteasdale.com
              John G. Willard    on behalf of Debtor    Foresight Energy LP jwillard@armstrongteasdale.com,
               bvogt@armstrongteasdale.com
              John G. Willard    on behalf of Debtor    Oeneus LLC jwillard@armstrongteasdale.com,
               bvogt@armstrongteasdale.com
              John G. Willard    on behalf of Debtor    Mach Mining, LLC jwillard@armstrongteasdale.com,
               bvogt@armstrongteasdale.com
              John G. Willard    on behalf of Debtor    Sitran, LLC jwillard@armstrongteasdale.com,
               bvogt@armstrongteasdale.com
              John G. Willard    on behalf of Debtor    Seneca Rebuild LLC jwillard@armstrongteasdale.com,
               bvogt@armstrongteasdale.com
              John G. Willard    on behalf of Debtor    Hillsboro Transport LLC jwillard@armstrongteasdale.com,
               bvogt@armstrongteasdale.com
              John G. Willard    on behalf of Debtor    American Century Transport LLC
               jwillard@armstrongteasdale.com, bvogt@armstrongteasdale.com
              John T.M. Whiteman    on behalf of Creditor    Missouri Department of Revenue edmoecf@dor.mo.gov
              John Talbot Sant, Jr.    on behalf of Creditor Committee    Official Committee of Unsecured
               Creditors tsant@affinitylawgrp.com, kschimweg@affinitylawgrp.com
              Kathryn Redmond     on behalf of Debtor    Coal Field Repair Services LLC kredmond@atllp.com,
               bvogt@atllp.com
              Kathryn Redmond     on behalf of Debtor    Logan Mining LLC kredmond@atllp.com, bvogt@atllp.com
              Kathryn Redmond     on behalf of Debtor    LD Labor Company LLC kredmond@atllp.com, bvogt@atllp.com
              Kathryn Redmond     on behalf of Debtor    Coal Field Construction Company LLC kredmond@atllp.com,
               bvogt@atllp.com
              Kathryn Redmond     on behalf of Debtor    Foresight Energy LP kredmond@atllp.com, bvogt@atllp.com
              Kurt F. Gwynne    on behalf of Creditor Committee    Wilmington Trust, NA kgwynne@reedsmith.com
              Mark V. Bossi    on behalf of Creditor    Ad Hoc First Lien Group mbossi@thompsoncoburn.com,
               lmckinnon@thompsoncoburn.com
              Marshall C. Turner    on behalf of Creditor    Lord Securities Corporation
               marshall.turner@huschblackwell.com,
               gail.sinnett@huschblackwell.com;marshall-turner-8668@ecf.pacerpro.com
              Marshall C. Turner    on behalf of Creditor    Huntington National Bank
               marshall.turner@huschblackwell.com,
               gail.sinnett@huschblackwell.com;marshall-turner-8668@ecf.pacerpro.com
              Michael D Mueller    on behalf of Creditor    Natural Resource Partners L.P., et al.
               mmueller@williamsmullen.com
              Michael J. Roeschenthaler    on behalf of Creditor Committee    Official Committee of Unsecured
               Creditors mroeschenthaler@wtplaw.com
              Nathaniel R.B. Koslof    on behalf of Creditor    Lord Securities Corporation
               nkoslof@sullivanlaw.com
              Office of US Trustee    USTPRegion13.SL.ECF@USDOJ.gov
              Patrick Cloud     on behalf of Creditor    Mt. Olive and Staunton Coal Company Trust
               pcloud@heylroyster.com
              Richard J. Parks    on behalf of Creditor    Joy Underground Mining LLC rjp@pietragallo.com
              Richard J. Parks    on behalf of Creditor    Joy Global Conveyors Inc. rjp@pietragallo.com
              Richard W. Engel, Jr.    on behalf of Debtor    American Century Mineral LLC
               rengel@armstrongteasdale.com, bvogt@armstrongteasdale.com;srice@armstrongteasdale.com
              Richard W. Engel, Jr.    on behalf of Debtor    Foresight Energy LLC rengel@armstrongteasdale.com,
               bvogt@armstrongteasdale.com;srice@armstrongteasdale.com
              Richard W. Engel, Jr.    on behalf of Debtor    M-Class Mining, LLC rengel@armstrongteasdale.com,
               bvogt@armstrongteasdale.com;srice@armstrongteasdale.com
              Richard W. Engel, Jr.    on behalf of Debtor    Hillsboro Energy LLC rengel@armstrongteasdale.com,
               bvogt@armstrongteasdale.com;srice@armstrongteasdale.com
              Richard W. Engel, Jr.    on behalf of Debtor    American Century Transport LLC
               rengel@armstrongteasdale.com, bvogt@armstrongteasdale.com;srice@armstrongteasdale.com
              Richard W. Engel, Jr.    on behalf of Debtor    Patton Mining LLC rengel@armstrongteasdale.com,
               bvogt@armstrongteasdale.com;srice@armstrongteasdale.com
              Richard W. Engel, Jr.    on behalf of Debtor    Foresight Energy GP LLC
               rengel@armstrongteasdale.com, bvogt@armstrongteasdale.com;srice@armstrongteasdale.com
              Richard W. Engel, Jr.    on behalf of Debtor    Foresight Energy Services LLC
               rengel@armstrongteasdale.com, bvogt@armstrongteasdale.com;srice@armstrongteasdale.com
              Richard W. Engel, Jr.    on behalf of Debtor    Foresight Energy Employee Services Corporation
               rengel@armstrongteasdale.com, bvogt@armstrongteasdale.com;srice@armstrongteasdale.com
          Case 20-41308        Doc 273 Filed 04/09/20 Entered 04/09/20 23:40:34                Imaged
                                     Certificate of Notice Pg 9 of 9


District/off: 0865-4          User: admin                  Page 3 of 3                  Date Rcvd: Apr 07, 2020
                              Form ID: pdfo1               Total Noticed: 5


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              Richard W. Engel, Jr.    on behalf of Debtor    Foresight Energy LP rengel@armstrongteasdale.com,
               bvogt@armstrongteasdale.com;srice@armstrongteasdale.com
              Richard W. Engel, Jr.    on behalf of Debtor    Foresight Receivables LLC
               rengel@armstrongteasdale.com, bvogt@armstrongteasdale.com;srice@armstrongteasdale.com
              Richard W. Engel, Jr.    on behalf of Debtor    Viking Mining LLC rengel@armstrongteasdale.com,
               bvogt@armstrongteasdale.com;srice@armstrongteasdale.com
              Robert E. Eggmann    on behalf of Creditor    Mangrove Partners ree@carmodymacdonald.com,
               thr@carmodymacdonald.com;ala@carmodymacdonald.com;syd@carmodymacdonald.com
              Rusty Keith Reinoehl    on behalf of Creditor    Bradford Supply Company rusty@rklegalgroup.com,
               rusty@rklegalgroup.com;riley@rklegalgroup.com
              Spencer P. Desai    on behalf of Creditor    Mangrove Partners spd@carmodymacdonald.com,
               ala@carmodymacdonald.com;txs@carmodymacdonald.com
              Steven M. Wallace    on behalf of Creditor    David Senseney, Executor of the Estate of Marguerite
               Boos, Deceased steve@silverlakelaw.com, denise@silverlakelaw.com
              Steven M. Wallace    on behalf of Creditor John Milo Kee steve@silverlakelaw.com,
               denise@silverlakelaw.com
              Steven M. Wallace    on behalf of Creditor Robin Lynne Kee Williams steve@silverlakelaw.com,
               denise@silverlakelaw.com
              Steven M. Wallace    on behalf of Creditor    Mitchell/Roberts Partnership, an Illinois Partnership
               steve@silverlakelaw.com, denise@silverlakelaw.com
              Steven M. Wallace    on behalf of Creditor Carol Dean Crabtree steve@silverlakelaw.com,
               denise@silverlakelaw.com
              Steven M. Wallace    on behalf of Creditor    J. Earl Baldwin, Personal Representative of the
               Estate of Katherine Baldwin, Deceased steve@silverlakelaw.com, denise@silverlakelaw.com
              Steven M. Wallace    on behalf of Creditor    J. Earl Baldwin, Personal Representative of the
               Estate of Beverly B. Adams, Deceased steve@silverlakelaw.com, denise@silverlakelaw.com
              Steven M. Wallace    on behalf of Creditor    Carl Inman, Executor of the Estate of Russell J.
               Inman, Deceased steve@silverlakelaw.com, denise@silverlakelaw.com
              Steven M. Wallace    on behalf of Creditor    Reba Mitchell, Individually and as Trustee and
               Beneficiary of the Robert H.Mitchell Residual Trust steve@silverlakelaw.com,
               denise@silverlakelaw.com
              Thomas H Riske    on behalf of Creditor    Javelin Global Commodities UK Ltd
               thr@carmodymacdonald.com, syd@carmodymacdonald.com;ala@carmodymacdonald.com
              Thomas H Riske    on behalf of Creditor    Javelin Global Commodities (UK) Ltd
               thr@carmodymacdonald.com, syd@carmodymacdonald.com;ala@carmodymacdonald.com
              Timothy P. Palmer    on behalf of Creditor    Huntington National Bank Timothy.Palmer@BIPC.com
              Wendi S. Alper-Pressman    on behalf of Creditor    Natural Resource Partners L.P., et al.
               wpressman@lathropgage.com, jbuchheit@lathropgage.com,stlfilings@lathropgage.com,
              Zachary Dain Lanier    on behalf of Creditor    Ad Hoc First Lien Group zlanier@akingump.com
                                                                                              TOTAL: 80
